

116 HR 6947 IH: Hong Kong Freedom Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6947IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Perry introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the President to recognize the Hong Kong Special Administrative Region of the People’s Republic of China as a separate, independent country, and for other purposes.1.Short titleThis Act may be cited as the Hong Kong Freedom Act.2.Statement of policy; authorization(a)Statement of policyIt is the policy of the United States that all territorial claims by the People’s Republic of China over the area known as the Hong Kong Special Administrative Region are invalid and without merit.(b)AuthorizationThe President is authorized to recognize the Hong Kong Special Administrative Region of the People’s Republic of China as a separate, independent country, in accordance with subsection (a).